MASSACHUSETTS INVESTORS GROWTH STOCK FUND MFS® LIFETIME® 2010 FUND MASSACHUSETTS INVESTORS TRUST MFS® LIFETIME® 2020 FUND MFS® ALABAMA MUNICIPAL BOND FUND MFS® LIFETIME® 2030 FUND MFS® ARKANSAS MUNICIPAL BOND FUND MFS® LIFETIME® 2040 FUND MFS® ASIA PACIFIC EX-JAPAN FUND MFS® LIFETIME® 2050 FUND MFS® BLENDED RESEARCH® CORE EQUITY FUND MFS® LIFETIME® RETIREMENT INCOME FUND MFS® BOND FUND MFS® LIMITED MATURITY FUND MFS® CALIFORNIA MUNICIPAL BOND FUND MFS® MARYLAND MUNICIPAL BOND FUND MFS® CASH RESERVE FUND MFS® MASSACHUSETTS MUNICIPAL BOND FUND MFS® COMMODITY STRATEGY FUND MFS® MID CAP GROWTH FUND MFS® CORE EQUITY FUND MFS® MID CAP VALUE FUND MFS® DIVERSIFIED INCOME FUND MFS® MISSISSIPPI MUNICIPAL BOND FUND MFS® DIVERSIFIED TARGET RETURN FUND MFS® MONEY MARKET FUND MFS® EMERGING MARKETS DEBT FUND MFS® MUNICIPAL HIGH INCOME FUND MFS® EMERGING MARKETS DEBT LOCAL CURRENCY FUND MFS® MUNICIPAL INCOME FUND MFS® EQUITY INCOME FUND MFS® MUNICIPAL LIMITED MATURITY FUND MFS® EQUITY OPPORTUNITIES FUND MFS® NEW DISCOVERY FUND MFS® EUROPEAN EQUITY FUND MFS® NEW DISCOVERY VALUE FUND MFS® GEORGIA MUNICIPAL BOND FUND MFS® NEW YORK MUNICIPAL BOND FUND MFS® GLOBAL EQUITY FUND MFS® NORTH CAROLINA MUNICIPAL BOND FUND MFS® GLOBAL GROWTH FUND MFS® PENNSYLVANIA MUNICIPAL BOND FUND MFS® GLOBAL LEADERS FUND MFS® RESEARCH BOND FUND MFS® GLOBAL NEW DISCOVERY FUND MFS® RESEARCH FUND MFS® GLOBAL REAL ESTATE FUND MFS® RESEARCH INTERNATIONAL FUND MFS® GLOBAL TOTAL RETURN FUND MFS® SOUTH CAROLINA MUNICIPAL BOND FUND MFS® GOVERNMENT MONEY MARKET FUND MFS® STRATEGIC INCOME FUND MFS® GOVERNMENT SECURITIES FUND MFS® TECHNOLOGY FUND MFS® GROWTH FUND MFS® TENNESSEE MUNICIPAL BOND FUND MFS® HIGH INCOME FUND MFS® TOTAL RETURN FUND MFS® HIGH YIELD OPPORTUNITIES FUND MFS® UTILITIES FUND MFS® HIGH YIELD POOLED PORTFOLIO MFS® VALUE FUND MFS® INFLATION-ADJUSTED BOND FUND MFS® VIRGINIA MUNICIPAL BOND FUND: MFS® INTERNATIONAL NEW DISCOVERY FUND MFS® WEST VIRGINIA MUNICIPAL BOND FUND MFS® LATIN AMERICAN EQUITY FUND Effective immediately, the table of contents for the SAI Part II referenced in each Fund's SAI Part I is restated in its entirety as follows: Table of Contents of SAI Part II DEFINITIONS II-1 MANAGEMENT OF THE FUND II-1 DISTRIBUTION PLAN II-3 FINANCIAL INTERMEDIARY COMPENSATION II-5 INVESTMENT STRATEGIES, RISKS, AND RESTRICTIONS II-5 NET INCOME AND DISTRIBUTIONS II-5 TAX CONSIDERATIONS II-5 PORTFOLIO TRANSACTIONS AND BROKERAGE COMMISSIONS II-14 DISCLOSURE OF PORTFOLIO HOLDINGS II-16 DETERMINATION OF NET ASSET VALUE II-17 SHAREHOLDER SERVICES II-18 DESCRIPTION OF SHARES, VOTING RIGHTS, AND LIABILITIES II-19 APPENDIX A - TRUSTEES AND OFFICERS - IDENTIFICATION AND BACKGROUNDII-21 APPENDIX B - PROXY VOTING POLICIES AND PROCEDURES II-26 APPENDIX C - FINANCIAL INTERMEDIARY COMPENSATION II-33 APPENDIX D - INVESTMENT STRATEGIES AND RISKS II-37 APPENDIX E - INVESTMENT RESTRICTIONS II-54 APPENDIX F - RECIPIENTS OF NON-PUBLIC PORTFOLIO HOLDINGS ON AN ONGOING BASIS II-60 APPENDIX G - DESCRIPTION OF RATINGSII-61
